Citation Nr: 1205569	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-44 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left ankle disability


REPRESENTATION

The Veterans Assistance Foundation, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 



INTRODUCTION

The Veteran had active military service from June 1981 to June 1984. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied entitlement to service connection for a left ankle condition. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in May 2011.  A transcript of the hearing is of record.


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current left ankle disability and service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for a left ankle disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

The Veteran seeks service connection for a left ankle disability.  At his Board hearing, the Veteran testified that he injured his ankle during service and that his current ankle problems, such as giving way, swelling, and pain, are essentially the same, only worse.  He testified that following service he has not had any accidents or done anything that damaged his ankle.  Finally, the Veteran testified that he could not afford medical treatment for his ankle for many years after service because he lacked insurance and money.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The competent evidence of record indicates that the Veteran currently has a left ankle disability, and a continuous history of left ankle pain following service.  

The Veteran's service treatment records (STRs) show that during his July 1980 entrance examination clinical evaluation revealed that his lower extremities were normal, but that he had pes planus of his bilateral feet, and that he reported that he did not then have, nor has he had, lameness, foot trouble, or joint or bone deformity.  STRs dated in March 1983 note that the Veteran was brought by ambulance to the emergency room.  He was playing basketball and jumped and twisted his left ankle.  His left ankle was positive for edema and tenderness.  X-rays show he did not have a fracture, but did have a cyst of his left tibia.  A diagnosis of left ankle sprain, mild, was given.  The Veteran was given an Ace wrap, ice pack, and pain medication.  He was not to run or stand for 72 hours.  A March 1983 STR notes that the Veteran was to do physical training at his own pace for the next 3 weeks due to his left foot contusion, and his profile was to last until April 20, 1983.  February 1984 STRs note that the Veteran sustained an injury to his left ankle playing basketball.  He had minimal pain on range of motion and was given an assessment of left ankle sprain, mild.  He was to wear a "Unno" boot for 2 weeks, and it was noted that he was already on profile.  No separation examination is of record.  

Following service, a June 2010 VA surgical report notes that the Veteran had surgery on his left foot.  He was given a post-operative diagnosis of accessory/gorilloid navicular left foot.  Surgery was performed to correct a posterior tibial tendon dysfunction with a flat foot deformity.  A June 2010 VA post surgerical follow-up report notes that the Veteran reported pain at the inner aspect of the left foot, and that the onset of his left ankle condition was 1982. 

As the evidence of record shows a current left ankle disability and a left ankle injury during service, the determinative issue is whether these are related.  

The Veteran claims that he has experienced left ankle pain during and after service, and that he could not receive medical treatment for his condition for many years because he lacked insurance.  The Veteran is competent to report that he experienced symptoms of a left ankle condition, such as pain and swelling, during and continuously after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Given the Veteran's documented in-service treatment for a left ankle condition from March 1983 to February 1984, hearing testimony, and his post service VA treatment records indicating that the onset of his left ankle condition was in 1982, the Board finds the Veteran credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

A VA examination was conducted in March 2010.  The examiner noted the Veteran's in-service left ankle injury, and that since then his condition has become progressively worse.  A diagnosis of status post left ankle strain with normal examination was given.  The examiner also noted that pain is associated with the diagnosis, and that the condition causes decreased mobility, lack of stamina, and weakness or fatigue.  The examiner opined that the Veteran's left ankle condition is less likely as not caused by, or a result of, his ankle strain during service.  The rationale for this opinion was that there was no nexus or continuity of care.  The strain in service was almost 27 years ago and the Veteran had no treatment for this condition since.  

A medical opinion based on an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The March 2010 VA examiner based his opinion that the Veteran's current left ankle disability is not related to service on the fact that the Veteran had no treatment or continuity of care for his left ankle for many years after service.  However, in basing his opinion solely on this fact, without discussing the fact that the Veteran experienced continual symptoms of his left ankle condition following service, the examiner based his medical opinion on an incomplete, and therefore inaccurate, factual basis.  Therefore, the March 2010 VA examination report carries little probative weight regarding whether the Veteran's current left ankle disability is related to, or had its onset during, service.  See Reonal, 5 Vet. App. at 461.  

What is probative, however, is the competent and credible lay evidence provided by the Veteran that symptoms of his current left ankle disability began during service and continued thereafter.  The Veteran's STRs show that his treatment for his left ankle injury during service persisted for almost 1 year following his March 1983 injury, which indicates that he had ongoing left ankle problems during service rather than an acute injury.  Additionally, there is no separation examination of record indicating that his left ankle was normal on separation from service in June 1984.  Therefore, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for a left ankle disability is warranted. 


ORDER

Entitlement to service connection for a left ankle disability is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


